Title: To Alexander Hamilton from William Henderson, 15 January 1802
From: Henderson, William
To: Hamilton, Alexander



Dear sir.
New york Jany. 15th. 1802

The Committee which has been appointed here, to act on behalf of the Sufferrers by French Captures, have requested me to write to you, for the draft of such a memorial as you think would be proper to present to Congress on the subject of their claims. it is probable that similar applications for relief, will be made from all the trading Towns in the Union; & perhaps from an united effort some good may be obtained. it has been suggested, that as this is a business of great consequence and of National concern, whether it would not be right to request in the Memorial, that Congress would allow the Memorialists to be hear’d by Council in support of their claims. you can best judge how far such a request would be proper. it is desireable that no time should be lost in making the application; and it will be considered as a particular favor, if you will forward me the draft of the memorial, as soon as the business you are engaged in will permit.
I am with the utmost esteem your very Hume. st.

Wm Henderson
Genl. Hamilton
